Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: OPTI Canada Inc. Files Year End Oil and Gas Disclosure and Amended Financial Statements TSX: OPC CALGARY, March 24 /CNW/ - OPTI Canada Inc. (OPTI) has filed with Canadian securities authorities its Annual Information Form for the year ended December 31, 2008, including disclosure and reports relating to reserves data and other oil and gas information pursuant to National Instrument 51-101. Copies of the filed documents may be obtained through www.sedar.com or directly from OPTI. In addition, on March 17, 2009, OPTI re-filed its Annual Financial Statements for the year ended December 31, 2008, upon identification that the same document previously filed February 25, 2009, contained an error.
